DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the upper surface and the side surfaces of the micropatterned layer" in line 11. There is insufficient antecedent basis for these limitations in the claim. There are no previously recited upper or side surfaces in claim 4. Additionally, there is no micropatterned layer previously recited in claim 4, rather, micropatterns are formed on a nanopatterned polymer membrane. For the purposes of examination, “the micropatterned layer” will be interpreted to mean any layer with a micropattern on it and “the upper surface and the side surfaces” will be interpreted to mean any upper or side surfaces of any layer with a micropattern. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6, 8-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2009/0047478, made of record on the action dated 10/28/2020) modified by Porque (WO 2009/002644, see foreign reference copy provided with the action dated 10/28/2020 with paragraph numbers for claim mapping) and Bhushan (US 2010/0028604, made of record on the action dated 10/28/2020).
Regarding claim 4, Zhang meets the claimed, a method of forming a polymer membrane (Zhang [0031] teaches a polymer film) aligning a first mold on the polymer membrane, followed by heating and compressing at a first temperature and a first pressure (Zhang [0031] teaches using a first patterned mold on the polymer film at a temperature of 150ºC and a pressure of 40 bar), so that patterns corresponding to the nanopatterns of the first mold are formed on the polymer membrane; (Zhang [0031] teaches that the pattern is imprinted on the polymer) and aligning a micropatterned second mold on the patterned polymer membrane, followed by heating and compressing at a second temperature and a second pressure (Zhang [0032] teaches using a second pattern mold to form a secondary pattern on the first patterned polymer by heating at 100ºC and 49 bar) and wherein the second pressure is higher than the first pressure (Zhang [0031]-[0032] teaches the first pressure is 40 bar and the second is 49 bar) and the second temperature is lower than the first temperature, (Zhang [0031]-[0032] teach the first temperature is 180ºC and the second is 100ºC) and wherein the nanopatterns and the micropatterns on the nanopatterned polymer membrane are made of the same material and a boundary face does not exist between the nanopatterns and the micropatterns (Zhang [0031]-[0032] teach that the imprinting is done on a film of the same material, if both imprints are done on the same film, there is no boundary face between the patterns.)
and then cooling after each imprinting step, however, Zhang [0005] teaches that the pattern imprinted on the polymer will set when the polymer is cooled. It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Zhang with the cooling step in order to retain the imprinted pattern, see Zhang [0005].
The specific embodiment of Zhang also does not meet the claimed polymer film on a substrate. Analogous in the field of hierarchical microstructures, Porque meets the claimed, on a substrate (Porque [0043]-[0044] describes the process of adding and curing a polymer and also describes a substrate that is used to form the patterns and structures on the polymer.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the pattern forming method of modified Zhang with the substrate of Porque in order to form patterns and substrates on the polymer film, see Porque [0043]-[0044]
Zhang [0012] teaches that the first mold may have smaller patterns than the second mold and Zhang [0031]-[0032] teach the molds may have either micro or nanopatterns. However, no single embodiment of Zhang specifically teaches nanopatterning prior to micropatterning. Zhang does not meet the claimed, preparing a mold for forming a hierarchical microstructure, so that micropatterns corresponding to the micropatterns of the second mold are formed on the nanopatterned polymer membrane, nanopatterned first mold, nanopatterns corresponding to the first mold, aligning a micropatterned second mold on the nanopatterned polymer membrane
nanopatterned first mold, nanopatterns corresponding to the nanopatterns of the first mold, (Porque [0029]-[0030] teach the nanopatterns can be formed first by using nanoimprint lithography, imprint lithography requires a nanopatterned mold) a micropatterned second mold, aligning a micropatterned second mold on the nanopatterned polymer membrane so that micropatterns corresponding to the micropatterns of the second mold are formed on the nanopatterned polymer membrane (Porque [0062]-[0063] teaches using a mask (mold) to form microstructures on a previously nanopatterned substrate.) Porque further meets the claimed, preparing a mold for forming a hierarchical microstructure, (Porque [0026] teaches that the hierarchical structure formed can be used as a mold to make other structures) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of using two molds with nano/micro sized patterns of Zhang with the order of nanopatterning prior to micropatterning as taught by Porque to arrive at the claimed invention of using a nanopatterned mold prior to a micropatterned mold in order to provide a more flexible and low-cost method, see Porque [0008].
Modified Zhang does not meet the claimed, wherein the upper surface and the side surfaces of the micropatterned layer have a nanopattern corresponding to the nanopatterns of the first mold.
Analogous in the field of hierarchical microstructures, Bhushan meets the claimed, wherein the upper surface and the side surfaces of the micropatterned layer have a nanopattern corresponding to the nanopatterns of the first mold (Bhushan Figure 1 and [0041] teach a hierarchical surface with microasperities (patterns) having nanostructures (patterns) on the top and side surfaces.)

    PNG
    media_image1.png
    389
    703
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of modified Zhang with the nanopatterns on the upper and side surfaces as taught by Bhushan in order to prevent liquids from falling into the valleys of the pattern, see Bhushan [0041].
Regarding claim 5, Zhang meets the claimed the second pressure is 5 MPa or less (Zhang [0032] teaches the second pressure is 49 bar, 4.9 MPa) in that the second pressure is higher than the first pressure, (Zhang [0031]-[0032] teaches the second pressure is higher than the first.) 
Zhang does not teach wherein the first pressure is 3 MPa or less. The specific embodiment in Zhang [0031] uses a pressure of 40 bar (4 MPa), however, Zhang [0027] describes the pressure is a result effective variable affecting the viscosity of the polymer being patterned and thus the patterns formed. It would have been obvious to a person of ordinary skill in the art to optimize the pressure through routine experimentation so long as it continued to reduce the elastic viscosity of the polymer film, see Zhang [0027]. Likewise, Zhang does not and a time for applying the second pressure is longer than that of the first pressure by twice or more, however, Zhang [0029] teaches that the second imprinting time is a result effective variable having significant influence on the resulting structures. It would have been obvious to a person of ordinary skill in the art to optimize the imprinting time through routine experimentation in order to modify the hierarchical structures formed on the polymer film. See MPEP §2144.05(II). 
Regarding claim 6, modified Zhang meets the claimed, the mold-preparing method according to claim 4, wherein and the second temperature ranges from Tg-70°C to Tg-40°C (Zhang [0032] teaches the second temperature is 50ºC below the Tg.) Zhang does not meet the claimed the first temperature ranges from Tg-30°C to Tg+20°C, because the temperature used in Zhang [0031] is 30ºC above the Tg, however, the temperature of 30º C above Tg is close enough to the claimed range of 20ºC above that one of ordinary skill in the art would expect them to have the same properties, mainly that the polymer in Zhang is raised to a temperature above the Tg such that the elastic modulus and viscosity of the polymer film are reduced, see Zhang [0027], MPEP §2144.05.
Regarding claim 8, Zhang does not meet the claimed, the mold-preparing method according to claim 4, which further comprises: applying a curable pre-polymer composition on a nano- or micro-patterned silicon master; curing the curable pre-polymer composition to form a curved polymer; and detaching the cured polymer from the silicon master. 
Porque teaches a method of making molds and hierarchical structures from other molds and meets the claimed, the mold-preparing method according to claim 4, which further comprises: applying a curable pre-polymer composition on a nano- or micro-patterned; curing the curable pre-polymer composition to form a cured polymer; and detaching the cured polymer Porque [0043] teaches another mold can be made from a hierarchical surface by adding another polymer film followed by solidifying (curing) and detaching the polymer.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold prepared by modified Zhang with further applying a curing a pre-polymer of Porque in order to make more molds, replicas, or hierarchical structures from the first mold structure, see Porque [0043].
Neither Porque nor Zhang meets the claimed silicon master as being used to form the molds. Analogous in the field of hierarchical lithography, Bhushan meets the claimed silicon master (Bhushan [0051] teaches molds can be made from silicon master molds.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of mold preparing of modified Zhang with the silicon master molds of Bhushan in order to from many replica mold negatives from the original silicon master mold, see Bhushan [0051].
Regarding claim 9, Zhang meets the claimed, the mold-preparing method according to claim 4, wherein the first mold and the second mold are subject to pre-treatment in their surface by a reactive ion etching process to facilitate the detachment of them from the polymer (Zhang [0048] teaches the molds are made by reactive ion etching and FDTS to facilitate detachment.)
Regarding claim 10, Zhang does not meet the claimed, a method of preparing a hierarchical microstructure, comprising: applying a photocurable pre-polymer composition on the mold prepared from the method according to claim 4; curing the photocurable pre-polymer composition to form a cured polymer product; and detaching the cured polymer product from the mold. Analogous in the field of hierarchical structures, Porque meets the claimed, a method of preparing a hierarchical microstructure, comprising: applying a photocurable pre-polymer composition on the mold prepared from the method according to claim 4; curing the photocurable pre-polymer composition to form a cured polymer product; and detaching the cured polymer product from the mold (Porque [0043] teaches the hierarchical surface formed can be used to make more replicas by adding PMMA, a photocurable polymer, to the surface, solidifying it, and detaching it to form a replica surface.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold prepared by modified Zhang with further applying a curing a pre-polymer of Porque in order to make more molds, replicas, or hierarchical structures from the first mold structure, see Porque [0043].
Regarding claim 11, the specific embodiment of Zhang does not meet the claimed, the hierarchical microstructure-preparing method according to claim 10, wherein the photocurable pre-polymer composition comprises at least one polymer selected from the group consisting of polymethyl methacrylate (PMMA) or polyurethane (PUA), however, Zhang [0029]-[0030] teaches that PMMA is a suitable polymer film option for use in forming hierarchical microstructures. 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to substitute the PC film taught in the particular embodiment of Zhang with the PMMA film taught in Zhang [0030] because PMMA is a known polymer for forming microstructure, see Zhang [0030].
the hierarchical microstructure-preparing method according to claim 10, wherein the photocurable pre-polymer composition is cured by displacing a polymer film or a substrate as a support so that the polymer film or the substrate is provided as a backbone. Porque meets the claimed, the hierarchical microstructure-preparing method according to claim 10, wherein the photocurable pre-polymer composition is cured by displacing a polymer film or a substrate as a support so that the polymer film or the substrate is provided as a backbone (Porque [0043]-[0044] describes the process of adding and curing a polymer and also describes a substrate that is used to form the patterns and structures on the polymer.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the pattern forming method of modified Zhang with the substrate of Porque in order to form patterns and structures on the polymer film, see Porque [0043]-[0044].
Regarding claim 13, modified Zhang meets the claimed, a hierarchical microstructure prepared by the method according to claim 10 (Porque [0043] teaches a replica hierarchical surface can be formed by adding a polymer, solidifying it, and removing it.)
Regarding claim 14, modified Zhang meets the claimed, a multiscale patterned polymer membrane prepared by using the hierarchical microstructure according to claim 13 as a pattern-forming mold (Porque [0043] teaches the hierarchical structure can be used to form other molds or replicas.)
a method of preparing a hierarchical microstructure, comprising: applying a photocurable pre-polymer composition on the mold prepared from the method according to claim 5; curing the photocurable pre-polymer composition to form a cured polymer product; and detaching the cured polymer product from the mold (Porque [0043] teaches a replica structure can be formed by adding a polymer, solidifying it, and removing it.)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Zhang as applied to claim 4 above, and further in view of Gangopadhyay (US 2014/0226207, made of record on the action dated 10/28/2020).
Regarding claim 7, modified Zhang meets the claimed, the mold-preparing method according to claim 4, wherein a part of the polymer membrane which is heated and compressed by the second mold at the second temperature and the second pressure (Zhang [0032] teaches heating and compressing a second pattern (part of the polymer membrane) at a second pressure and temperature.)
Modified Zhang does not meet the claimed, is partially restored in its shape by the resilience of the polymer membrane. Analogous in the field of nanostructures, Gangopadhyay meets the claimed, is partially restored in its shape by the resilience of the polymer (Gangopadhyay [0051] teaches that a polymer plastic material is a resilient polymer that retains its shape.)
It would have been obvious to a person of ordinary skill in the art to combine the mold preparation method of modified Zhang with the resilient polymer of Gangopadhyay in order to provide a polymer that can adapt to the shape of the mold and subsequently retain that shape, see Gangopadhyay [0051].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Zhang as applied to claim 14 above, and further in view of Pak (US 2009/0075157, made of record on the action dated 10/28/2020).
Regarding claim 15, modified Zhang does not meet the claimed, a fuel cell comprising the multiscale patterned polymer membrane according to claim 14 as a membrane electrode assembly (MEA). Analogous in the field of hierarchical structures, Pak meets the claimed, a fuel cell comprising the multiscale patterned polymer membrane according to claim 14 as a membrane electrode assembly (MEA) (Pak [0211] and [0214] describe a fuel cell that has carbon nanotube (hierarchical structures) within the membrane.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the hierarchical structures of modified Zhang with the fuel cell of Pak because nanotubes provide more surface area in fuel cells, see Pak [0025].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over modified Zhang as applied to claim 4 above, and further in view of Collier (US 9,472,788, made of record on the action dated 10/28/2020).
Regarding claim 16, modified Zhang meets the claimed, forming the nanopatterns using the first mold and forming the micropatterns using the second mold (Porque [0006] teaches that nanopatterns are made prior to micropatterns and Zhang [0031] teaches using a first and second mold.)
Modified Zhang does not meet the claimed, the mold-preparing method according to claim 4, which further comprises thinly coating a polymer having a low creep behavior to produce a sacrificial layer for reserving the original shape of the nanopatterns after and removing the sacrificial layer using a solvent after.
the mold-preparing method according to claim 4, which further comprises thinly coating a polymer (Collier col. 7 lines 23-26 describe coating methods for the sacrificial layer) having a low creep behavior to produce a sacrificial layer(Collier col. 6 lines 3-4 and 63 – 66 describe polymers such as PMMA, a low creep polymer, being used as materials for a sacrificial layer)  for reserving the original shape of the nanopatterns after (Collier col. 6 lines 48-58 teach that the sacrificial layer can be moved while leaving the other structured surfaces, including nanostructures, intact) and removing the sacrificial layer using a solvent (Collier col. 7 lines 16-17 teach the sacrificial layer can be removed via dissolution.) 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of modified Zhang with the sacrificial layer of Collier in order to apply structures on the surface and remove the sacrificial layer without moving or damaging the structures formed, see Collier col. 6 lines 52-57.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over modified Zhang as applied to claim 16 above, and further in view of Slobodian ("PMMA/Multi-wall Carbon Nanotube Composites Prepared by Solvent Cast", 2007, see NPL copy).
Regarding claim 17, modified Zhang meets the claimed, the mold-preparing method according to claim 16, wherein the polymer is polymethyl methacrylate (PMMA) or polystyrene (PS), (Collier col. 6 lines 65-66 teach a PMMA polymer is used as the sacrificial layer.) 
and the solvent is a nonpolar solvent. Analogous in the field of PMMA dissolution for nanocomposites, Slobodian meets the claimed, and the solvent is a nonpolar solvent (Slobodian Abstract teaches a known solvent for PMMA is toluene, a non-polar solvent.)
It would have been obvious to a person of ordinary skill in the art to combine the dissolution step taught by modified Zhang with the non-polar toluene solvent taught by Slobodian because toluene is a known solvent for PMMA to perform dissolution in, see Slobodian Abstract.
Regarding claim 18, Slobodian meets the claimed, the mold-preparing method according to claim 16, wherein the nonpolar solvent is toluene (Slobodian Abstract teaches PMMA is dissolved in toluene.)
Response to Arguments
The objections to the specification, drawings, and claim 8 have been withdrawn in response to the amendments. The rejections under 35 USC 112(b) to claims 7-8, 10, and 20 have also been withdrawn. Examiner also notes that the citations from Porque (WO 2009/002644) correspond to the Porque reference with paragraph numbers made of record on 10/28/2020.
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.
Regarding claim 4, applicant argues that neither Zhang nor Porque teach a nanopatterning prior to micropatterning. Applicant further argues that Zhang teaches away from nanoimprinting then microimprinting. Examiner disagrees. Although Zhang does not explicitly teach that the nanoimprinting occurs before microimprinting, Zhang [0012] teaches that the patterning on the first mold can be smaller than the patterning on the second mold. Zhang [0032] further teaches . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744